2022 IL App (2d) 200368-U
                                         No. 2-20-0368
                                    Order filed May 20, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kendall County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 18-CF-213
                                       )
NEHEMIAH WILLIAMS,                     ) Honorable
                                       ) Robert R. Pilmer,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices McLaren and Hudson concurred in the judgment.

                                            ORDER

¶1     Held: The evidence was sufficient to support defendant’s convictions for reckless
             homicide and failure to report an accident involving personal injury or death.
             Affirmed.

¶2     Following a bench trial, defendant, Nehemiah Williams, was convicted of reckless

homicide and failure to report an accident involving personal injury or death. On appeal, defendant

challenges the sufficiency of the evidence to support the convictions. For the following reasons,

we affirm.

¶3                                     I. BACKGROUND
2022 IL App (2d) 200368-U


¶4     The victim, 26-year-old Amanda Stanton, was struck and killed by a car in the late evening

hours of Saturday, June 23, 2018, as she was walking on Plainfield Road in Oswego after attending

a wedding at a local venue. Her body was discovered early the next afternoon, on June 24, 2018,

by a groundskeeper for a property off Plainfield Road.

¶5     Defendant was subsequently indicted on three counts: (1) failure to report an accident

involving personal injury or death (625 ILCS 5/11-401(b) (2018)) (a class 1 felony) on grounds

that he knowingly left the scene of an accident in which the victim “was killed as a result of that

accident and thereafter failed to report the accident at a police station or sheriff’s office near the

place where the accident occurred, within one half hour after the accident”; (2) reckless homicide

(720 ILCS 5/9-3(a) (2018)) (a class 3 felony) on grounds that he, “while acting in a reckless

manner, performed acts likely to cause the death or great bodily harm to an individual, in that he

operated a motor vehicle on a dark and unfamiliar road at night without wearing required corrective

eye lenses,” causing his car to strike and kill the victim; and (3) driving while his license was

suspended (625 ILCS 5/6-303(d) (2018)) (a class 4 felony). Defendant pled guilty to driving while

his license was suspended. On January 13, 2020, a two-day bench trial proceeded on the remaining

two counts.

¶6                                            A. Trial

¶7     The witnesses at trial included a motorist who passed the victim prior to her death, the

victim’s mother and friends, the groundskeeper who discovered the victim’s body, the

investigating police officers, the owner of the car that defendant was driving, the passenger in the

car, a witness who reported the location of the damaged car, a forensic pathologist who performed

the victim’s autopsy, and an optometrist who reviewed defendant’s vision records.




                                                -2-
2022 IL App (2d) 200368-U


¶8     The motorist who passed the victim on Plainfield Road, Nyia Cathey, testified that, around

11:30 p.m. on June 23, 2018, she was driving northbound on Plainfield Road toward Oswego. She

described Plainfield Road as having a single lane in each direction with a small shoulder a “couple-

feet” wide between the fog line and where the grass begins. There is also about six to eight inches

of gravel on the edge of the shoulder before the full grassy area begins.

¶9     The speed limit in this section of Plainfield Road is 55 miles per hour. Cathey testified that

she was driving approximately 50 miles per hour, as was another car about two car-lengths ahead.

When the car ahead of her swerved into the oncoming lane, Cathey slowed to 40 or 45 miles per

hour and looked to the right-hand side of the road to see the cause of the swerve. Cathey saw a

person, who appeared to be a female, walking northbound in the grass area of the road. The person

was wearing a short black dress and carrying her shoes; Cathey did not notice if the person was

carrying a purse. Cathey was unable to see the person in her rearview mirror after passing her.

There are no subdivisions, streetlights, or other lights in that stretch of Plainfield Road.

Approximately one minute after passing the person, Cathey called 911 and reported the incident.

¶ 10   Plainfield patrol sergeant Ronald Mikos testified that, at approximately 11:30 p.m. on June

23, 2018, he was dispatched for a welfare check on a “[f]emale, white, black dress, carrying her

shoes, walking down Plainfield Road.” Mikos drove to the reported area on Plainfield Road but

did not see a pedestrian. He also did not see any road construction or signs indicating road

construction while en route. The video recording of Mikos’s route that night, taken from the front-

facing camera in his squad car, was admitted into evidence and played for the court. Mikos testified

that, when he subsequently reviewed the video, he could see what was later learned to be the

victim’s body under a tree to the right of vehicle debris. The debris was between the fog line and

the grass area.



                                               -3-
2022 IL App (2d) 200368-U


¶ 11    Evidence regarding the search for the victim was introduced. On the morning of June 24,

2018, after the victim was reported missing, a group of the victim’s family and friends walked

along both sides of Plainfield Road near the wedding venue she had attended the evening before.

Laura Kernbauer, the mother of the victim’s boyfriend, testified that she parked near the driveway

entrance to the venue. As she walked south on Plainfield Road—the same side of the road as the

venue—she found a wristlet purse in the grass. The evidence established that the purse contained

two cell phones, the victim’s driver’s license and credit card, $60 cash, a pair of sunglasses, and

makeup. The purse appeared in good condition, and none of the items inside the purse were broken

or cracked. A young woman in the search party stated that one of the phones belonged to her and

took both phones from the purse. When the police arrived within an hour, Kernbauer showed police

where she found the purse.

¶ 12   The groundskeeper for a property off Plainfield Road testified that, in the early afternoon

on June 24, 2018, as he rode a lawn mower on the property, he stopped several times to pick up

items from the ground. The items included some “car parts,” a big piece of plastic, hair extensions,

and a pair of women’s shoes. He put all the items, except the shoes, in a plastic garbage bag. He

brought the garbage bag to the house on the property and threw it in an outdoor trash can. He

placed the shoes on the ground next to the trash can. The groundskeeper resumed mowing, and on

his third cutting pass along Plainfield Road, he discovered an encased cell phone with a broken

screen, later identified as the victim’s cell phone. He stopped, picked up the phone, and resumed

mowing. After driving for approximately another 10 feet, the groundskeeper saw a body under an

evergreen tree; he had not seen the body the first two times he had passed the tree. He backed up,

returned the cell phone to where he had found it, and notified the property owner. The property

owner called the police. When the police arrived, the groundskeeper directed them to the location



                                               -4-
2022 IL App (2d) 200368-U


of the body and cell phone and informed them about the other items he had discovered. The police

retrieved the items and instructed the groundskeeper to return them to the location where he found

them.

¶ 13    Kendall County Sheriff’s Department investigator Bryan Harl, who processed the scene,

described the stretch of Plainfield Road as “a two-lane highway that’s marked with yellow lines in

the middle.” He explained that “[t]here’s two fog lines, approximately three feet of pavement

extending beyond the fog line to a grassy area or a ditch.” There is “essentially no lighting,” so “at

nighttime all there would be would be the moonlighting and headlights coming from other

vehicles.” Harl described the area where the victim’s body was found as a debris field with “a large

amount of plastic, pieces of paint, things such as that.” The tree under which the victim’s body

was found was located approximately 15 to 20 feet off Plainfield Road. Harl testified that the

wedding venue was on the opposite side of the road from where the victim’s body was found—

about one-quarter to one-half mile away.

¶ 14    While searching the area, the police recovered a black-colored pair of women’s underwear

about 20 to 30 feet from where the purse was found (on the same side of the road as the wedding

venue). Harl testified that the victim was not wearing underwear when her body was found. The

victim’s mother testified that she had been shown photographs of the underwear and that the

underwear were neither the size nor preference of the victim. However, the victim’s mother

acknowledged that she did not know what underwear the victim wore or did not wear to the

wedding and did not tell the police that the underwear did not belong to the victim. Both the purse

and the underwear were sent to the Illinois State Police (ISP) laboratory for DNA analysis. The

parties stipulated that DNA profile standards were properly obtained for both defendant and the

victim and that an ISP analyst examined the purse swabs and identified genetic profiles for at least



                                                -5-
2022 IL App (2d) 200368-U


four contributors to the genetic material on the purse but that none of the profiles were suitable for

comparison to known DNA standards. The stipulation did not refer to the DNA analysis of the

underwear.

¶ 15   Oswego resident Julia Heidank testified regarding a news report that she heard at some

point between June 24, 2018, and June 26, 2018, regarding what was believed to be a hit-and-run

fatal accident on Plainfield Road in Oswego. It was reported that law enforcement was looking for

a 2004 or 2005 silver Chrysler Pacifica. Heidank was familiar with that type of vehicle because

she had worked for a Chrysler dealership. She testified that, on June 26, 2018, while driving home

from work at around 5:00 p.m., she stopped behind a few cars at a red light at the intersection of

Fifth Avenue and Farnsworth Avenue in Aurora. When the light turned green, she drove slowly

through the intersection and noticed a silver Chrysler Pacifica parked in the driveway of a house.

The Pacifica’s front, passenger-side bumper was hanging down. Heidank explained that the car

was “right close to the side of the road, so it was pretty visible.” However, there was a “vehicle

blocking the side [of the Pacifica],” but “the front end was visible and the back end was visible.”

When Heidank arrived home, she reported the car to the Kendall County Sheriff’s Office.

¶ 16   As a result of the tip, later that evening, on June 26, 2018, investigator Harl went to a house

at the intersection of Fifth Avenue and Farnsworth Avenue in Aurora. Harl testified that a

mechanic named Damien lived there. Harl explained that, on the driveway, there was “a white kind

of panel van box truck” and “[f]urther to the south, closer to the house, behind that white panel

van or box truck was a silver Chrysler Pacifica” parked parallel to Fifth Avenue. The box van was

parked “[b]asically right off the roadway” between the Pacifica and the roadway. Harl testified

that the Pacifica had substantial damage to the front passenger side, including a shattered

windshield, broken headlight, a large dent, and a ripped wheel well. Harl further explained that



                                                -6-
2022 IL App (2d) 200368-U


“[t]he front fascia of the vehicle was hanging” and retaining clips were missing, the “front quarter

panel is dented and creased,” the “hood is raised up approximately an inch or so from the quarter

panel due to it being damaged,” and “there is a notable damaged area of the lower passenger side

of the windshield.” Photographs of the damage were admitted into evidence.

¶ 17   Harl obtained a search warrant for the car, and it was towed to the sheriff’s office. Inside

the car, police officers found a driver’s license for Eurydice Banford and an employee

identification card and pay slips for defendant. While examining the damaged area of the

windshield, Harl saw what appeared to be hair fibers and collected them. The parties stipulated

that an ISP forensic analyst examined the hair fibers but found no apparent root or tissue on the

hair, precluding further analysis. The parties also stipulated that an ISP forensic analyst collected

swabs from a portion of the car’s windshield, that an analyst identified at least one contributor of

genetic material on the windshield swab, but that profile was unsuitable for comparison to a known

DNA standard.

¶ 18   Banford—the owner of the Pacifica—testified that she had been in a romantic relationship

with defendant since 2014 and had lived with him since 2018. In March 2018, Banford purchased

a 2006 Chrysler Pacifica. Defendant borrowed the Pacifica during the evening of June 23, 2018,

and told Banford that he was driving to his mother’s house. Banford testified that the Pacifica had

been in the repair shop earlier that month to fix the transmission but had no external damage when

defendant borrowed it. The next day, on June 24, 2018, Banford saw defendant at their home, but

not the Pacifica. Banford testified that defendant informed her that the Pacifica had further

transmission problems and was getting fixed. However, two days later, on June 26, 2018, Banford

received a telephone call from a police officer and learned that her car had been involved in an

accident. Banford testified that she was upset and asked defendant for an explanation. Defense



                                                -7-
2022 IL App (2d) 200368-U


counsel questioned Banford as to defendant’s response, but the State objected on hearsay grounds,

and the question was withdrawn.

¶ 19   The next day, on June 27, 2018, defendant met with investigator Harl at the Kendall County

Sheriff’s Office for approximately six hours. Two hours of the videotaped interview were played

at trial, and the recording was admitted into evidence through the testimony of Harl. At the

beginning of the interview, defendant told Harl that he borrowed Banford’s car and went to see his

mother and then his adult son. When he left his son’s house sometime between 11 p.m. and 1 a.m.,

defendant said that he received a call from a woman named Stephanie whom he met on Facebook.

They made plans to “hook up” with each other. Stephanie told him to meet her at a gas station near

Parkway Drive in Oswego. He put “Parkway Drive, Oswego, Illinois” into his GPS. Defendant

did not remember the route he took, but as he drove, he noticed some construction signs or cones.

He said that he drove in the center of the lane with his eyes straight ahead on the road. Suddenly,

he heard a “boom” and saw that the windshield was cracked. He thought something must have

flown up and hit the windshield or that he hit a construction sign. He drove about half mile to a

place where he could pull over and look at the car. He was worried about the damage and said that

he did not want to tell Banford about it because she had recently spent $1100 to repair the car and

had only owned it a few months. He also saw a broken headlight and was thus concerned about

being pulled over (because he did not have a valid driver’s license) and about the cost of towing

the car. He therefore brought the car straight to his long-time mechanic named Damien who lives

off Fifth Avenue in Aurora and fixes cars out of his driveway. Defendant felt comfortable dropping

the car off overnight and talking to Damien about it the next day. Defendant’s adult son picked

him up from Damien’s house.




                                               -8-
2022 IL App (2d) 200368-U


¶ 20   In response to Harl’s questioning as to whether he had been drinking or using drugs that

day, defendant responded that he had not, as he was with his son, driving and “honestly, broke as

s***.” Defendant acknowledged that his “eyesight is kind of crazy” and he “need[s] glasses” but

was not wearing them while driving on a “pitch black,” unfamiliar, rural road at night. Initially,

defendant stated that he did not know the name of the road on which the accident occurred but

subsequently advised that it occurred on Plainfield Road. Defendant again told Harl that he thought

he hit a construction sign or barrier, because he had seen construction on the road on which he had

been driving just before he turned onto Plainfield Road.

¶ 21   Defendant stated that, when Banford informed him about the call from the sheriff’s office,

he apologized and told her that he hit a construction sign. Banford responded that she did not think

she would be asked to come to the sheriff’s office for that. This conversation prompted defendant

to come to the sheriff’s office that day. Defendant also stated that he had informed his mother that

he was going to the sheriff’s office because he hit something while driving but did not know what

it was. In response, his mother said, “Please don’t let it be that woman.” Defendant said that he

told his mother that he knew he hit something but did not hit somebody.

¶ 22   At this point, defendant asked Harl what he had hit. Harl responded, “You know exactly

what you hit” and told defendant that he would feel better after admitting it. Defendant replied,

“Please don’t tell me it’s what my mom said.” Harl stated, “Here’s the thing, you knew as soon as

it happened, you knew, and I know that you know.” Defendant responded, “That I knew what?

That I hit somebody? When it, when it happened? No. No! Don’t tell me that. Don’t tell that it’s

what she said. Please don’t tell me that!” At this point, defendant began to cry, and Harl told

defendant that they needed to be open and honest with each other about what happened, not just

for the two of them, but “for her.” Defendant tearfully replied, “I didn’t know I hit nobody, it was



                                               -9-
2022 IL App (2d) 200368-U


dark out there.” Harl stated that, although he may not have known when the impact happened, “at

some point before you dropped off that car, you knew.” Defendant maintained, “I hit something,

not, not nobody.”

¶ 23   Harl questioned, “[W]hen you got out of the car and you looked, you saw something up

there, didn’t ya? On the front end of the car?” Williams responded, “No, I didn’t. No, I didn’t. I

didn’t. I swear to God, on my life, on my, on my kids, I didn’t see nothing. No, no like—I, I knew

by the impact of the car, I knew I hit something. I didn’t see nothing about nothing wrong with the

car, I didn’t see nothing on the car, it was just body damage! I swear to you!” Harl told defendant

that anyone in their right mind, if they hit a person, would know that they hit a person. Defendant

agreed but maintained that he did not know he hit a person, adding that his attention was on the

broken headlight at that point.

¶ 24   Harl informed defendant that items belonging to the victim were found in the area and

asked defendant whether his DNA or fingerprints would be found on the items. Defendant

responded “no,” because he did not touch anything. Rather, he got out of the car, saw the broken

headlight, and got back in—all within about 10 seconds. Defendant said he did not see any blood

or anything else indicative of hitting a person. He pointed out that he brought the car to his

mechanic and left it outside near the road for days. Defendant maintained that he did not know that

he hit a person and thought he hit something, perhaps a sign or mailbox. Harl told defendant that

his story was not credible, because there was no construction on Plainfield Road, and that

defendant was making things worse for himself.

¶ 25   Harl also told defendant that he had prepared the victim’s family for one of two scenarios—

either “some cold-hearted person smacked into their daughter and just left because they didn’t

give a s***” or “it was a decent person who got scared.” Harl stated, “Everybody in the world



                                              - 10 -
2022 IL App (2d) 200368-U


realizes those are really the only two options. There is no option (C) where you hit a person and

didn’t know you hit a person. Everybody in the world knows that’s not possible.” In response,

defendant grabbed a piece of paper on the table and began writing on it. Defendant explained that

when the accident happened, he was actually driving Zephaniah Cummings and her two sons (ages

one and six) to Cummings’s mother’s house. Defendant is the father of Cummings’s six-year-old

son. He wrote down Cummings’s name and her mother’s address. He stated that he was following

Cummings’s directions, not using GPS.

¶ 26   Defendant maintained that he knew he hit something, but did not know that he hit a person.

He said that he did not pull over and look at the car until they arrived at Cummings’s mothers’

house, because it was dark and there was no shoulder on which to pull over. When he and

Cummings looked at the car, he said that he must have hit a sign, a pole, or something, and

Cummings agreed. Defendant continued to cry and stated that he did not know that he hit a person

and would have tried to help the victim had he known. He added that he did not know that anything

was on his car, nor had he seen or taken “whatever was left behind” off his car. Defendant reiterated

that he did not stop immediately because it was dark and added that he needed glasses and they

were not far from their destination. Defendant estimated that he was driving about 45 miles per

hour at the time of the impact. He reiterated that he did not see anything that made him think he

hit a person; rather, he felt the impact and saw that the windshield cracked. Based upon the damage

to the car, he concluded that he thought he hit something.

¶ 27   Cummings testified that, on the evening of June 23, 2018, defendant drove her and her two

sons from her home in Aurora to her mother’s home in Oswego. Cummings sat in the back,

passenger-side seat of the car with her one-year-old son; her older son sat in the back, driver-side

seat. Cummings testified that she did not give defendant directions and was only “somewhat



                                               - 11 -
2022 IL App (2d) 200368-U


familiar” with the route. She explained that she was not good with directions, did not drive, and

did not have either a car or a driver’s license.

¶ 28   Cummings described the road as unfamiliar and dark with no streetlights. She saw a car “a

ways” in front of them heading in the same direction. Cummings testified that, as they were

driving, she felt a “big boom,” like something hit the car hard, but she did not see what hit the car.

Based on the impact, she thought they hit a deer. Cummings did not see a person walking on the

road and did not think that the car hit a person. She did not hear anything or see damage to the

windshield. Cummings further testified that they continued to drive and “ran into a dead end” at

which point defendant entered the address of Cummings’s mother’s house into the GPS of his

phone. They drove to the house, which was about five minutes away from the “dead end.”

¶ 29   Cummings testified that the first time they checked the car was when they arrived at her

mother’s house. She saw that a front headlight was missing, the hood was dented, and the bumper

was hanging off the front of the car. Cummings did not see any hair, blood, or clothing on the car.

Defendant drove away in the Pacifica about five minutes after dropping her and her sons at her

mother’s house.

¶ 30   Cummings acknowledged that, before trial, she told the prosecutor and the police that she

noticed the windshield was cracked at the time it happened and that they drove “a little ways” after

the impact and then stopped on the side of the road and checked the damage to the car. She

explained that she was scared during those earlier interviews, because she knew “for a fact that we

didn’t stop when I felt the impact, we just kept going,” and she thought it would be better to say

that they had stopped. However, she testified that, because she had sworn to tell the truth at trial,

the truth was that the first time they got out and checked the damage to the car was when they

arrived at her mother’s house.



                                                   - 12 -
2022 IL App (2d) 200368-U


¶ 31    Rob Brenart, a licensed optometrist, testified regarding his review of defendant’s vision

records. Defendant is nearsighted with astigmatism; his vision prescription was -1.25 in his right

eye and -1.75 in his left eye. Without correction, defendant’s vision is 20/70. This meant that when

defendant is 20 feet away from an object, he could see it as clearly as a person with 20/20 vision

would see it at 70 feet. Brenart also testified regarding the state standards for vision and driving.

A person whose uncorrected vision is 20/70 or worse (meaning the second number is 70 or higher)

is required to wear corrective lenses while driving during daylight hours. A person whose

uncorrected vision is 20/40 or worse is required to wear corrective lenses while driving during

nighttime hours. Defendant’s driver’s abstract from the Secretary of State’s Office was admitted

into evidence; the trial court took judicial notice that the abstract indicated that defendant has had

a type B restriction on his license (since 2009)—a restriction that is added when the person is

required to wear corrective eye lenses to drive.

¶ 32    Brenart explained that, for a person with defendant’s vision, driving at night without

corrective lenses, “[i]t would be harder to see details as they were coming up on the road. Reading

street signs, telling if an object was closer, far, those types of reaction times would be reduced

because the information wouldn’t be clear.” Brenart acknowledged that the 20/70 figure is

“relevant to the small spacial details,” not the size of objects, or “large spacial details.” The clarity

of “large spacial details” would be reduced, but there was no direct measurement for that reduction.

¶ 33    The forensic pathologist who performed the victim’s autopsy, Kristin Escobar Alvarenga,

opined that the victim’s cause of death was “blunt force injuries due to pedestrian struck by

vehicle.” The blunt force injuries included skin injuries to the head, torso and extremities, pelvic

fractures, fractures to the top of the skull, basilar skull fractures, pontomedullary (brain stem)

laceration, subarachnoid and subdural hemorrhage, left femur fracture, and atlanto-occipital



                                                 - 13 -
2022 IL App (2d) 200368-U


dissociation. Based on the nature of the injuries, Alvarenga opined that the victim died

immediately after being struck. Alvarenga further testified that the victim had a blood alcohol

concentration of .22; however, the toxicology did not impact her opinion as to the cause of death.

¶ 34   Photographs depicting the condition of the victim’s body were admitted into evidence.

Alvarenga explained that the victim had a “gaping laceration of the scalp which exposes the skull,”

indicating that she struck the back portion of her head. The victim’s skull was fractured, and there

was blood on the surface of the brain. There was a hinge fracture on the base of the skull, “meaning

that the front part of the base of the skull and the back portion of the skull is divided in half.” In

addition, the victim had injuries to her left hip consistent with being struck by a vehicle on the left

side of her body. She had an injury to her left thigh with a laceration associated with a broken

femur. There were large injuries to both calves and multiple fractures to the pelvis. The victim also

had bruises and scrapes to her extremities. A “gray” paint chip was recovered from the victim’s

chest, and grassy debris was scattered on her body.

¶ 35   Following the close of the State’s case, defendant moved for a directed finding of not guilty

on both counts. The trial court denied the motion, and the case proceeded to closing arguments.

¶ 36                                   B. Closing Arguments

¶ 37   With respect to the reckless-homicide charge, the prosecutor argued that, by choosing to

drive on a dark road at night without corrective lenses, knowing that he was required to wear them,

defendant consciously disregarded the risk that doing so would cause death or great bodily harm.

Regarding the charge of failure to report an accident involving personal injury or death, the

prosecutor asserted in closing argument that there was no reason that defendant would not have

been able to see what hit the windshield and that the extensive damage to the Pacifica was evidence

that defendant knew he hit a person. The prosecutor explained, “That front end pretty much



                                                - 14 -
2022 IL App (2d) 200368-U


exploded. All the evidence markers on the scene, how many little pieces of plastic were scattered

around that crime scene, the debris field. The hood was bent. Of course, the big huge impact on

the windshield.” And, “[t]o think he just drives away from that location and not know your bumper

is hanging off is absolutely absurd.” Moreover, the prosecutor asserted that the location of the

victim’s purse was proof that defendant knew he hit a person. The prosecutor posited that, after

hitting the victim, defendant drove a short way down the road, got out to look at the damage to the

car and saw the purse somewhere on the front end of the car, and then took the purse off and threw

it across the street.

¶ 38    Defense counsel countered that there was no evidence of speeding or poor driving and

pointed out that defendant’s “low” prescription allowed him to legally drive during the day without

corrective lenses. Defense counsel also argued that the State’s theory regarding the purse was

purely speculative and not based on any evidence. Indeed, the purse was discovered closer to and

on the same side of the road as the wedding venue. Cathey (the motorist who reported a pedestrian

on Plainfield Road) stated that the woman was carrying her shoes; there was no mention of a purse.

Moreover, the two cell phones and other items inside the purse were in perfect condition, whereas

the screen of the victim’s cell phone, found near her body, was shattered.

¶ 39                                   C. Trial Court’s Ruling

¶ 40    On January 15, 2020, the trial court issued its ruling, finding defendant guilty of both failure

to report an accident involving personal injury or death and reckless homicide. In its oral findings,

the trial court reviewed the witness testimony and stated that it had considered all evidence and all

credible, relevant testimony. The trial court found each witness credible, with the exception of

Cummings’s testimony that defendant did not stop and check the car until they reached her

mother’s house. The trial court found Cummings’s initial statement to police—that defendant



                                                 - 15 -
2022 IL App (2d) 200368-U


drove a short distance, checked the car, then got back in and kept driving—was more credible than

her trial testimony. Nonetheless, the trial court found the remainder of Cummings’s testimony

credible.

¶ 41     Regarding failure to report an accident involving personal injury or death, the trial court

found the State proved beyond a reasonable doubt that defendant was the driver of the car involved

in a motor vehicle accident; the accident resulted in death; defendant knew an accident occurred;

defendant knew that the accident involved another person; defendant failed to immediately stop

his car at the scene of the accident and remain at the scene until performing the duty to give

information and render aid; and defendant failed to report the accident within one-half hour after

the accident at a nearby police station or sheriff’s office.

¶ 42     In addressing defendant’s knowledge that the accident involved a person, the trial court

found:

                “While the defendant [] initially told the detectives he thought he had hit a

         construction sign, there is sufficient circumstantial evidence to infer that [defendant] knew

         that the accident involved another person, including the extent of the damage to the

         Chrysler Pacifica, the testimony of [] Cummings that the defendant stopped the vehicle a

         short distance later, got out of the car, and the discovery of [the victim’s] purse some

         distance from the scene of the accident and on the opposite side of the roadway from the

         accident.”

¶ 43     The trial court continued that “this circumstantial evidence is not sufficient to draw a

different conclusion that [the victim] may have dropped her purse at some time before the

accident.”




                                                 - 16 -
2022 IL App (2d) 200368-U


¶ 44   Regarding reckless homicide, the trial court found the State proved beyond a reasonable

doubt that defendant caused the victim’s death by driving a motor vehicle recklessly in a manner

likely to cause death or great bodily harm. As to recklessness, the trial court specified that

defendant knew he was required to wear corrective lenses while operating a motor vehicle and

failed to wear corrective lenses while driving during the late evening hours of June 23, 2018,

thereby consciously disregarding a substantial and unjustifiable risk that circumstances exist or

that a result would follow, and that such disregard constituted a gross deviation from the standard

of care which a reasonable person would exercise in the situation. The trial court noted defendant’s

acknowledgment to police that he needed glasses to see while driving and that he was not wearing

glasses during the late evening hours of June 23, 2018. The trial court also noted Brenart’s

testimony regarding defendant’s 20/70 vision and the need to wear corrective eye lenses to drive

at night. Accordingly, the trial court found defendant guilty of both failure to report an accident

involving personal injury or death and reckless homicide.

¶ 45                                 D. Posttrial Proceedings

¶ 46   Defendant timely filed a motion to reconsider the findings of guilt or a new trial on grounds

of, inter alia, insufficiency of the evidence. On June 29, 2020, following a hearing, the trial court

denied the motion. The case proceeded to a sentencing hearing that day, after which the trial court

sentenced defendant to concurrent three-year prison terms for reckless homicide and driving while

license suspended and a consecutive nine-year sentence for failure to report an accident involving

personal injury or death. Defendant moved to reconsider the sentence; the trial court denied the

motion. Defendant timely appealed.

¶ 47                                      II. ANALYSIS




                                               - 17 -
2022 IL App (2d) 200368-U


¶ 48   On appeal, defendant challenges the sufficiency of the evidence to support his convictions.

The State has the burden of proving beyond a reasonable doubt each element of an offense. People

v. Gray, 2017 IL 120958, ¶ 35. A reviewing court faced with a challenge to the sufficiency of the

evidence must determine “whether, [after] viewing the evidence in the light most favorable to the

State, any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” (Internal quotation marks omitted.) Id. The same standard for reviewing the

sufficiency of the evidence applies to both jury trials and bench trials. People v. Howery, 178 Ill.

2d 1, 38 (1997). The reviewing court’s role is not to retry the defendant. Gray, 2017 IL 120958,

¶ 35. Rather, it is the trier of fact’s responsibility to resolve conflicts in the testimony, weigh the

evidence, and draw reasonable inferences from the facts. Id. Thus, a reviewing court will not

substitute its judgment for that of the trier of fact on questions involving the weight of the evidence

or the credibility of the witnesses. Id. A criminal conviction will not be reversed unless the

evidence is “so unreasonable, improbable, or unsatisfactory” that it leaves reasonable doubt of the

defendant’s guilt. Id.

¶ 49           A. Failure to Report an Accident Involving Personal Injury or Death

¶ 50   The offense of failure to report an accident involving personal injury or death is set forth

in section 11-401 of the Illinois Vehicle Code (625 ILCS 5/11-401 (West 2018)). Section 11-

401(b) provides:

               “Any person who has failed to stop or to comply with the requirements of paragraph

       (a) [regarding the stopping of a vehicle at the scene of the accident] shall, as soon as

       possible but in no case later than one-half hour after such motor vehicle accident, or, if

       hospitalized and incapacitated from reporting at any time during such period, as soon as

       possible but in no case later than one-half hour after being discharged from the hospital,



                                                - 18 -
2022 IL App (2d) 200368-U


       report the place of the accident, the date, the approximate time, the driver’s name and

       address, the registration number of the vehicle driven, and the names of all other occupants

       of such vehicle, at a police station or sheriff’s office near the place where such accident

       occurred. ***.” Id. § 11-401(b).

¶ 51   Accordingly, the State was required to prove beyond a reasonable doubt that: (1) defendant

was the driver of a vehicle involved in a motor vehicle accident; (2) the motor vehicle accident

resulted in a death or personal injury; (3) defendant knew that an accident had occurred involving

a person; and (4) no later than one-half hour after such motor vehicle accident, defendant failed to

report the accident at a police station or sheriff’s office near the place where the accident occurred.

See id.; People v. Digirolamo, 179 Ill. 2d 24, 38-40 (1997). Defendant contests only whether the

State proved beyond a reasonable doubt that he knew the accident involved a person.

¶ 52   Both sides cite our supreme court’s decision in Digirolamo. There, the victim was struck

and killed by a vehicle as he walked along the side of a road during the early morning hours while

it was still dark outside. Id. at 28-29. His body was discovered by a police officer later that

morning. Id. at 28. In connection with the incident, the defendant was convicted of, inter alia,

failure to report an accident involving death pursuant to section 11-401(b). Id. The central issue

raised on appeal was the requisite mental state to sustain the conviction. Id. at 39. The supreme

court held that a conviction under section 11-401(b) requires proof beyond a reasonable doubt that

the defendant knew not only that the vehicle was involved in an accident, but also that the accident

involved another person. Id. at 41-42. Noting that the burden to prove this element is not

“unrealistically difficult to sustain,” the court stated, “The State can establish the requisite

knowledge through circumstantial evidence. For instance, knowledge that another person was




                                                - 19 -
2022 IL App (2d) 200368-U


involved in the accident may be imputed to a driver from the circumstances of the accident.” Id.

at 42.

¶ 53     In remanding for a new trial where the State would have the burden of proving that the

defendant knew he hit a person, the court assessed the sufficiency of the evidence for double

jeopardy purposes. Id. at 43-48. The evidence reflected that the defendant had been in an accident

while driving his car, broke his windshield and sustained damage to the passenger side of his car

as a result, and initially told police that he thought he struck a deer or that something was thrown

at his car. Id. at 30-31. The defendant also initially told police that he did not stop after the accident,

but he later stated that he did stop and look but left when he did not see anything. Id. at 31. The

defendant admitted that he removed the damaged windshield from his car, although he stated that

he did so to prevent his father from learning that he had been in an accident. Id. at 35. Soon after

the accident, the defendant showed friends strands of hair that he found on the damaged

windshield; the police later found human hair on the recovered windshield. Id. at 32, 34-35.

¶ 54     In holding that there was sufficient evidence of, inter alia, the defendant’s knowledge that

he hit a person for double jeopardy purposes, the court noted that the damage to the defendant’s

windshield suggested that the victim’s body hit the windshield. Id. at 47. There was also testimony

that, when hit, the victim’s body would have flipped onto the hood of the car with the victim’s

head striking the windshield. Id. Thus, a jury reasonably could conclude that the defendant saw

the victim’s body strike the car before being thrown onto the ground. Id.

¶ 55     Moreover, the court reasoned that the defendant’s actions after the accident could also

support a finding that he knew he had hit a person. Id. at 47-48. The defendant appeared tense and

nervous when discussing that he had been in an accident. Id. The defendant also acknowledged

the possibility that he had hit a person and sought to conceal the accident by replacing the damaged



                                                  - 20 -
2022 IL App (2d) 200368-U


windshield of his car. Id. at 48. In sum, the court held that the evidence was sufficient to support a

finding that defendant had the requisite mental state for a conviction under section 11-401(b). Id.

¶ 56   Similarly, here, considering the evidence in the light most favorable to the prosecution, we

conclude that the record demonstrates sufficient evidence from which a rational trier of fact could

have found beyond a reasonable doubt, based upon the circumstances of the accident, that

defendant knew he hit a person. The damage to the Pacifica was significant—including a shattered

windshield, broken headlight, dented and creased front quarter panel with the hood raised up

approximately an inch from the quarter panel, ripped wheel well, and a bumper hanging off. As in

Digirolamo, the damage to defendant’s windshield, as well as the recovery of hairs from the

windshield, suggested that the victim’s head hit the windshield. Forensic testimony established

that the victim’s injuries were consistent with this theory. The victim’s cause of death was “blunt

force injuries due to pedestrian struck by vehicle.” The victim had a “gaping laceration of the

scalp” exposing her skull that was broken into several pieces, reflecting that the victim struck her

head. Also, a “gray” paint chip was recovered from the victim’s chest (the Pacifica was silver).

Accordingly, a reasonable inference is that defendant saw the victim’s body strike the car.

¶ 57   Given the extent of the damage to the Pacifica and the nature of the victim’s injuries, the

trial court was not required to accept the implausible explanation that defendant thought he hit a

construction sign or other object. Indeed, the evidence demonstrated that there was no construction

on Plainfield Road at the time. See People v. Moreno, 2015 IL App (2d) 130581, ¶ 19 (it was

reasonable for the trial court to disbelieve the defendant’s claim that he thought he hit a rock or a

curb given the substantial damage to the passenger-side rear quarter panel of the defendant’s car

and the fact that the accident occurred in daylight in the middle of a busy intersection).




                                                - 21 -
2022 IL App (2d) 200368-U


¶ 58   Defendant maintains that the damage to the Pacifica only supports an inference that he hit

something, not someone, because he had no reason to expect an encounter with a pedestrian on a

dark, rural road late at night. See People v. Crego, 395 Ill. 451, 461 (1946) (a “prudent person, in

the exercise of ordinary care and caution” would not expect to meet a bicycle near the middle of a

country road at midnight); People v. Friesen, 58 Ill. App. 3d 180, 185 (1978) (the late hour

decreased the likelihood of an encounter with a pedestrian). Initially, we note that any purported

diminished expectation of encountering a pedestrian would likewise have been present in

Digirolamo—where the accident occurred in the dark, early morning hours. See Digirolamo, 179

Ill. 2d at 28-29. Yet the evidence there was still held to be sufficient to support an inference that

the defendant knew that he hit a person. Id. at 47-48.

¶ 59   Moreover, as with the defendant’s actions in Digirolamo, here, defendant’s actions after

the accident supported a finding that he knew that he was involved in an accident involving a

person. First, defendant brought the Pacifica to his mechanic’s driveway in the middle of the night.

Defendant argues that there was no evidence of any attempt to block the view of the Pacifica from

the road. Rather, defendant points out that Heidank described the car as “pretty visible” when she

noticed it while driving through the intersection of Fifth Avenue and Farnsworth Avenue.

Nevertheless, both Heidank and Harl described the Pacifica as being partially obscured by,

respectively, another “vehicle” or a “van or box truck.”

¶ 60   Additionally, defendant repeatedly lied about his actions on the night of the accident,

demonstrating consciousness of guilt. See People v. Walker, 2020 IL App (4th) 180774, ¶ 93 (lying

to the police is evidence of consciousness of guilt). Defendant did not mention the accident to

Banford and told her that the Pacifica needed transmission repair. Defendant suggests that this lie

was to avoid alerting Banford that he was with another woman at the time of the accident “and



                                               - 22 -
2022 IL App (2d) 200368-U


possibly engaging in infidelity.” Defendant, however, also told a series of lies to police. When

questioned by Harl, defendant first maintained that he was alone in the car at the time of the

accident and meeting a woman at a gas station in Oswego for a “hookup.” Eventually, defendant

changed his story and told Harl that he was in the car with Cummings and her two sons. Defendant

also initially told Harl that he drove for about a half mile after the accident and then pulled over to

check the damage. He subsequently contradicted himself and stated that he did not stop the car and

view the damage until he reached Cummings’s mother’s house in Oswego.

¶ 61   Defendant proposes that he lied to police for other reasons—he was driving without his

required corrective eye lenses, his driver’s license was suspended, and he left the scene of an

accident involving property damage. He argues, in turn, that general consciousness of guilt does

not demonstrate consciousness of guilt for failure to report an accident involving personal injury

or death. This argument is unpersuasive, as identifying the reason a defendant exhibited guilty

behavior is “a fact question for determination by the trier of fact.” People v. Phillips, 2015 IL App

(1st) 131147, ¶ 22. Our role is not to retry defendant. See Gray, 2017 IL 120958, ¶ 35. In sum,

defendant’s actions after the accident supported the finding that he knew that he was involved in

an accident involving a person.

¶ 62   As a final matter, defendant challenges the finding that he stopped the car after the accident

and threw the victim’s purse to the other side of the road, arguing that this theory amounted to

mere speculation. Accepting for the sake of analysis that this was not a reasonable inference from

the evidence, for the reasons set forth above, the remaining evidence was not so unreasonable,

improbable, or unsatisfactory that it leaves a reasonable doubt of defendant’s guilt. See id.

Accordingly, we reject defendant’s challenge to the sufficiency of the evidence to support his

conviction for failure to report an accident involving personal injury or death.



                                                - 23 -
2022 IL App (2d) 200368-U


¶ 63                                   B. Reckless Homicide

¶ 64   A reckless homicide conviction requires proof beyond a reasonable doubt that: (1) the

defendant was operating a motor vehicle; (2) the defendant unintentionally caused a death while

operating the vehicle; and (3) the acts which caused the death were performed recklessly so as to

create a likelihood of death or great bodily harm to some person. See 720 ILCS 5/9–3(a) (West

2018)); People v. Wilson, 143 Ill. 2d 236, 245 (1991). The reckless homicide statute does not

require that a defendant deliberately intend to kill a person. Wilson, 143 Ill. 2d at 246. Rather, a

defendant commits reckless homicide, even if the defendant unintentionally kills, and even in the

performance of a lawful act, while conducting oneself recklessly. Id.

¶ 65   Defendant contends that the State failed to prove that his actions were reckless such that

he created a likelihood of death or great bodily harm to a person. Recklessness is defined as

follows: “A person is reckless or acts recklessly when that person consciously disregards a

substantial and unjustifiable risk that circumstances exist or that a result will follow, described by

the statute defining the offense; and that disregard constitutes a gross deviation from the standard

of care that a reasonable person would exercise in the situation.” 720 ILCS 5/4–6 (West 2018).

Recklessness “may be inferred from all of the facts and circumstances in the record viewed as a

whole and may be established by the defendant’s physical condition.” People v. Botsis, 388 Ill.

App. 3d 422, 429 (2009).

¶ 66   In Wilson, for instance, the defendant was convicted of reckless homicide after the car he

was driving crossed the center line on a highway and collided with an oncoming vehicle, killing a

passenger in the defendant's car. 143 Ill. 2d at 239-40. Our supreme court rejected the defendant’s

sufficiency-of-the-evidence challenge, where medical testimony established that the defendant had

been diagnosed with a sleep disorder of which he had been aware for years prior to the collision;



                                                - 24 -
2022 IL App (2d) 200368-U


he had long suffered from excessive drowsiness; and the defendant’s recent weight gain had

exacerbated the condition. Id. at 247-48. Citing authority for the proposition that criminal

recklessness may be found where a defendant chooses to drive an automobile despite knowledge

of a condition that could cause drowsiness or loss of consciousness at the wheel, the court reasoned

that “a driver may be guilty of a crime in undertaking to drive when he knows he may black out

or lose consciousness.” Id.

¶ 67   Accordingly, our supreme court held that the defendant’s choice to operate an automobile

“with the knowledge that he suffered from a condition that made it dangerous for him to drive,”

supported a finding of recklessness on that basis alone. Id. at 248-49. The court further noted that

evidence of recklessness was compounded where the defendant aggravated his condition by

voluntarily consuming alcohol prior to driving. Id. at 249-50.

¶ 68   The appellate court in Botsis similarly rejected the defendant’s challenge to the sufficiency

of the evidence to support his reckless homicide conviction. Botsis, 388 Ill. App. 3d at 430-31.

There, the defendant was driving to work on Lake Cook Road in the late afternoon when he lost

consciousness. Id. at 425. His car crossed from the westbound lane of traffic into the eastbound

lane and hit several other cars, killing one person and injuring another person. Id. There was no

evidence of alcohol or drug use. Id. at 425-28. During the year leading up to the accident, the

defendant had been diagnosed with neurocardiogenic syncope and a seizure disorder and instructed

by physicians not to drive. Id. He had at least three prior fainting incidents, including, within the

year prior to the accident, an incident that resulted in a minor crash. Id.

¶ 69   The appellate court concluded that, like the defendant in Wilson, the defendant “chose to

operate an automobile knowing he suffered from a physical condition that made it extremely

dangerous for him to drive.” Id. at 431. The medical testimony established that the defendant knew



                                                - 25 -
2022 IL App (2d) 200368-U


he could experience a blackout without warning while driving, was instructed not to drive, and

never received permission to resume driving. Id. The defendant nevertheless chose to drive,

resulting in his loss of consciousness while behind the wheel of his car and a collision that ended

in injury and death. Id. Accordingly, the entirety of the evidence established that the defendant

acted with a conscious disregard of a substantial risk that he would cause great bodily harm or

death by driving. Id.

¶ 70   Likewise, here, the evidence established that defendant knew that he had a medical

condition that made it dangerous to drive at night. It was undisputed that defendant had a type B

restriction on his license since 2009—a restriction that is added when the person is required to

wear corrective eye lenses to drive. See 92 Ill. Adm. Code 1030.70(b), (c), (d) (eff. Jan. 1, 2009);

1030.92 (eff. June 8, 2018). Thus, while even a lawful act committed recklessly may suffice to

establish reckless homicide, defendant here committed an illegal act by driving at night without

his corrective lenses. See 625 ILCS 5/6-113(e) (“It is unlawful for any person to operate a motor

vehicle in any manner in violation of the restrictions imposed on a restricted license or permit

issued to him.”), 6-601(a) (“It is a petty offense for any person to violate any of the provisions of

this Chapter unless such violation is by this Code or other law of this State declared to be a

misdemeanor or a felony.”) (West 2018).

¶ 71   Defendant likens his need for corrective eye lenses to a need for over-the-counter reading

glasses. However, as the State points out, defendant “was not attempting to read a menu in a dark

restaurant but was driving a 2 ton vehicle in lanes of traffic occupied by other drivers.” Brenart,

the optometrist, explained that, for a person with defendant’s 20/70 vision, driving at night, without

corrective lenses, would make it harder to see details (such as a pedestrian along the road) as he

approached. Brenart further explained that reaction times for a person with defendant’s vision



                                                - 26 -
2022 IL App (2d) 200368-U


would be reduced at night. In his statement to police, defendant explicitly acknowledged his

“crazy” eyesight and need for glasses. Defendant nonetheless chose to drive, without glasses, on a

dark, unfamiliar, rural road at night, without knowing where he was going—a concern buttressed

by the restriction on his driver’s license. Under these particular facts and circumstances, it was not

unreasonable for the trial court to find that defendant consciously disregarded a substantial and

unjustifiable risk that he would cause great bodily harm or death and that such disregard constituted

a gross deviation from the standard of care that a reasonable person would exercise in the situation.

¶ 72   Defendant persists that the facts and circumstances of his case are comparable to those of

cases in which reckless homicide or involuntary manslaughter convictions were reversed where

the defendant’s conduct was not likely to cause death or where the defendant could not have

anticipated the victim’s own reckless conduct. See, e.g., Crego, 395 Ill. at 458-63 (while the

defendant drove his car at night on a country road with only parking lights, the evidence established

that the victim was riding a bicycle without lights or reflectors on the road); People v. LaCombe,

104 Ill. App. 3d 66, 72-74 (1982) (while the defendant drove his truck on a school athletic field at

night without lights, the evidence established that the victim climbed out of the window, lost his

grip, and fell beneath the wheels of the truck); Friesen, 58 Ill. App. 3d at 183-86 (while the

defendant drove his car at night with only parking lights, he did so slowly in a residential, albeit

“hilly,” district, and the evidence established that the pedestrian whom he struck was walking in

the street on the wrong side of the roadway); People v. Frary, 36 Ill. App. 3d 111, 114-15 (1976)

(while the defendant was speeding and failed to maintain safe interval between his vehicle and the

motorcycle he was following, the motorcycle driver lost control, and the defendant could not have

known the direction the motorcycle would veer as he swerved to avoid the collision).




                                                - 27 -
2022 IL App (2d) 200368-U


¶ 73   Here, however, as discussed, the evidence was sufficient to establish that defendant

consciously disregarded a substantial risk that he would cause death by illegally driving at night

without glasses on a dark and unfamiliar road. Moreover, there was no evidence that the victim

was in the roadway at the time defendant struck her (like the victims in Crego and Friesen). Indeed,

there was evidence that other motorists saw the victim, but were able to avoid her, including Cathey

(who called 911 to report a pedestrian on Plainfield Road) and the motorist in the car that swerved

ahead of Cathey. Cathey testified that the victim was walking in the grass area of the road, not on

the road. Defendant speculates that the victim could have later walked in the gravel area or on the

road yet acknowledges the “logical appeal” of the “State’s assertion that [the victim] would be

likely to stay in the grass because she was barefoot and would not want to walk on gravel.”

Defendant cites nothing in the record to support a contrary inference.

¶ 74   Ultimately, “the acts of the defendant and not the victim are those against which the

standard of recklessness must be measured” (see LaCombe, 104 Ill. App. 3d at 74), and “[c]ases

of this kind will turn upon the particular facts in the case” (see People v. Giere, 192 Ill. App. 3d

520, 528 (1989)). The evidence established that defendant drove at night with impaired vision and

no corrective lenses in violation of his restriction. His own words demonstrated that he was well

aware of his “crazy” eyesight and need for glasses. Yet defendant drove in violation of the law,

without knowing where he was going, on a dark and unfamiliar at night. Accordingly, as discussed,

the evidence, taken as a whole, was sufficient to establish defendant’s recklessness.

¶ 75   Defendant contends, as a final matter, that even if he were reckless, the State did not

sufficiently prove that his recklessness “was a contributing cause of [the victim’s] death and that

her death did not result from a cause unconnected with [his] reckless act”—the cause being the

victim’s conduct of walking on the road with her back to oncoming traffic while intoxicated. The



                                               - 28 -
2022 IL App (2d) 200368-U


State was not required to prove that defendant’s reckless acts were the sole and immediate cause

of death; rather, the State was required to prove that they were a contributing cause such that death

did not result from a cause unconnected with the acts. People v. Nere, 2018 IL 122566, ¶¶ 31-32,

35, 66-67; People v. Ethridge, 243 Ill. App. 3d 446, 465 (1993). Defendant fails to articulate a

basis upon which to conclude that such proof was lacking.

¶ 76   In sum, we conclude that the evidence was not so unreasonable, improbable, or

unsatisfactory that it leaves a reasonable doubt of defendant’s guilt. We therefore reject

defendant’s challenge to the sufficiency of the evidence to support his reckless homicide

conviction.

¶ 77                                    III. CONCLUSION

¶ 78   For the reasons stated, we affirm the judgment of the circuit court of Kendall County.

¶ 79   Affirmed.




                                               - 29 -